Title: From George Washington to Lieutenant Colonel John Taylor, 8 September 1779
From: Washington, George
To: Taylor, John


        
          Sir
          Head Quarters West Point 8th Sepr 1779
        
        I have this morning recd yours of the 5th with the News papers and the counterfeit Bill inclosed. I thank you for the very material intelligence which your letter contains, and shall be further obliged by your communicating the true destination of the intended embarkation, if you can come to a knowledge of it.
        Whenever the person you mention chuses to return he may be assured of my protection, should he meet with any difficulties on this side.
        If you can confide in the Express who you may send the next time to Lord Stirlings Quarters, I will forward the hard money you have advanced, and desire my Lord to send it to you. Should you find a further sum necessary to procure intelligence, I will supply you. I yesterday recd the following intelligence from General Sullivan which I would wish you to send into New York—On the 29th August the collected force of Indians and Tories under the command of the two Butlers—Brant and McDonald met Genl Sullivan at a place called the New town upon the Cayuga River. The enemy were very advantageously posted and intrenched. their lines were forced, and they fled with the greatest precipitation leaving eleven Warriors dead upon the feild—with a number of Arms, Blankets—packs—and all their Baggage. Two prisoners were taken from whom we learn that there were five Companies of Whites and the Warriors of seven Nations in the engagement, and that many dead and their wounded were carried off in Canoes and upon Horses. The Feilds of Corn, Beans and Vegetables at this place were very extensive and were all destroyed. Our loss was 3 killed and 39 wounded. I am Sir Yr most obt.
      